Citation Nr: 1528835	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational benefits under the Montgomery GI Bill - Selected Reserve.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Appellant entered reserve service in March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2014, the Appellant appeared at a hearing before the undersigned Veterans Law Judge at the Portland RO and was assisted at that hearing by an RO employee.  A transcript of the hearing has been incorporated into the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, the record reflects VA last contacted the Department of Defense (DoD) in February 2013.  At that time, the DoD's "unsatisfactory participation determination" regarding the Appellant's eligibility for education benefits was noted to be "pending."  As the current status of that determination is unclear, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact DoD to again verify the Appellant's eligibility for education benefits.  If DoD's determination regarding such eligibility is adverse or remains pending, provide DoD with a copy of the Appellant's most recently submitted transcripts as well as the February 2013 letter of good standing from his reserve unit and request re-evaluation of his eligibility.

2.  After completing the development requested above and any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative (if any) with a Supplemental Statement of the Case.  Afford a reasonable opportunity for response and return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




